                                          Case 4:20-cv-02178-YGR Document 24 Filed 08/10/20 Page 1 of 2




                                   1                                 UNITED STATES DISTRICT COURT

                                   2                                NORTHERN DISTRICT OF CALIFORNIA

                                   3
                                         BRENDA WRIGHT,
                                   4                                                       Case No. 20-cv-02178-YGR
                                                       Plaintiff,
                                   5
                                                  v.                                       CASE MANAGEMENT AND
                                   6                                                       PRETRIAL ORDER
                                         WELLS FARGO & COMPANY, et al.,
                                   7
                                                       Defendants.
                                   8

                                   9          TO ALL PARTIES AND COUNSEL OF RECORD:

                                  10          The Court hereby sets the following trial and pretrial dates:

                                  11                                    PRETRIAL SCHEDULE
                                  12    CASE MANAGEMENT CONFERENCE:                           Monday, March 1, 2021 at 2:00 p.m.
Northern District of California
 United States District Court




                                  13    REFERRED FOR PRIVATE MEDIATION TO BE
                                                                                              May 14, 2021
                                        COMPLETED BY:
                                  14
                                        LAST DAY TO JOIN PARTIES OR AMEND                     October 2, 2020; after that date only with
                                  15
                                        PLEADINGS:                                            court approval for good cause by Motions
                                  16                                                          under FRCP Rule 16(b)(4)

                                  17    NON-EXPERT DISCOVERY CUTOFF:                          February 26, 2021

                                  18    DISCLOSURE OF EXPERT REPORTS:
                                        ALL EXPERTS, RETAINED AND NON-RETAINED                Opening: April 19, 2021
                                  19
                                        MUST PROVIDE WRITTEN REPORTS COMPLIANT                Rebuttal: May 10, 2021
                                  20    WITH FRCP 26(A)(2)(B):

                                  21    EXPERT DISCOVERY CUTOFF:                              June 4, 2021
                                  22    DISPOSITIVE MOTIONS1 / DAUBERT MOTIONS To             on a 35 day notice [filed by March 23,
                                  23    BE HEARD BY:                                          2021]

                                  24    COMPLIANCE HEARING (SEE PAGE 2)                       Friday, August 20, 2020 at 9:01 a.m.

                                  25    JOINT PRETRIAL CONFERENCE STATEMENT:                  August 27, 2020

                                  26

                                  27
                                              1
                                              See Standing Order regarding Pre-filing Conference Requirements for motions for
                                  28
                                       summary judgment.
                                          Case 4:20-cv-02178-YGR Document 24 Filed 08/10/20 Page 2 of 2




                                   1    PRETRIAL CONFERENCE:                                   Friday, September 10, 2021 at 9:00 a.m.

                                   2    TRIAL DATE :                                           Monday, October 4, 2021 at 8:30 a.m. for
                                                                                               Jury Trial)
                                   3

                                   4   Pursuant to the Court’s Pretrial Instructions in Civil Cases at Section 2, trial counsel shall meet

                                   5   and confer in advance of the Pretrial Conference. The compliance hearing on Friday, August 20,

                                   6   2020 at 9:01 a.m. is intended to confirm that counsel have reviewed the Court’s Pretrial Setting

                                   7   Instructions and are in compliance therewith. The compliance hearing shall be held in the

                                   8   Federal Courthouse, 1301 Clay Street, Oakland, California, in Courtroom 1. Five (5) business

                                   9   days prior to the date of the compliance hearing, the parties shall file a one-page JOINT

                                  10   STATEMENT confirming they have complied with this requirement or explaining their failure to

                                  11   comply. If compliance is complete, the parties need not appear and the compliance hearing will

                                  12   be taken off calendar. Telephonic appearances will be allowed if the parties have submitted a
Northern District of California
 United States District Court




                                  13   joint statement in a timely fashion. Failure to do so may result in sanctions.

                                  14   The parties must comply with both the Court’s Standing Order in Civil Cases and Standing Order

                                  15   for Pretrial Instructions in Civil Cases for additional deadlines and procedures. All Standing

                                  16   Orders are available on the Court’s website at http://www.cand.uscourts.gov/ygrorders.

                                  17   IT IS SO ORDERED.

                                  18   Dated: August 10, 2020

                                  19                                                    ______________________________________
                                                                                        YVONNE GONZALEZ ROGERS
                                  20                                                    United States District Judge

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                         2
